Citation Nr: 1537488	
Decision Date: 09/02/15    Archive Date: 09/10/15	

DOCKET NO.  12-16 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder not otherwise specified (NOS) with anxiety.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to February 1999 and from February 2000 to March 2009.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for depressive disorder NOS with anxiety (hereinafter, referred to as 'depressive disorder'), with an initial 30 percent rating assigned, effective July 12, 2010.  A May 2012 rating decision determined that the October 2010 rating decision included a clear and unmistakable error in assigning July 12, 2010, as the effective date of service connection and corrected such to September 11, 2009.  Thereafter, a February 2013 rating decision determined that the May 2012 rating decision included a clear and unmistakable error in assigning September 11, 2009, as the effective date of service connection and corrected such to April 1, 2009.  

With regard to the TDIU claim, while such was not explicitly addressed in the October 2010 rating decision, the Veteran filed such claim during the course of the appeal of the initial rating claim and argued that his service-connected depressive disorder rendered him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  As such, the RO included the issue of entitlement to a TDIU on the May 2012 statement of the case and the Veteran thereafter perfected an appeal of such issue. 

In July 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of entitlement to service connection for traumatic brain injury (TBI) was raised during the July 2015 Board hearing and has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See Board Hearing Transcript (Tr.) at 20.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

During the July 2015 Board hearing and throughout the claim, the Veteran has reported consistent treatment at the Vero Beach Outpatient Clinic and the West Palm Beach VA Medical Center (VAMC).  See Board Hearing Tr. at 2.  At the hearing, he reported receiving one-on-one mental health treatment with a psychiatrist every three months and that he was taking prescription medication to treat his depressive disorder disability.  Id.  He has also reported that at least some of this treatment has been conducted via teleconference.  

However, the only VA treatment records in the claims files are dated in October 2009, October 2010, October 2011, December 2011, and July 2012.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  

In addition, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124   (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  During the Board hearing, the Veteran's testimony regarding his current symptomatology raised the possibility that his symptoms may have worsened since the last VA examination of record, which was conducted in October 2010.  As such, a new VA examination should be provided in order to assess the current severity of the Veteran's service-connected depressive disorder.  

Finally, with respect to the claim of entitlement to a TDIU, such arose as part and parcel of the claim for a higher initial ratings for the Veteran's depressive disorder. See Rice, supra; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the Board will defer making a determination on the TDIU until the Veteran's claim for a higher initial rating for his depressive disorder is resolved as it may have a bearing on the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including all records from the Vero Beach Outpatient Clinic and the West Palm Beach VAMC and those from teleconference treatment sessions dated from April 2009 to the present, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA mental health examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected depressive disorder.  The virtual claims files, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner should specifically describe the functional impact the Veteran's service-connected depressive disorder has on his daily life and employability, in light of his education and occupational background.

A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

